Case 1:18-cv-00924-CFC-SRF Document 539 Filed 03/16/20 Page 1 of 4 PageID #: 34915




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


    GENENTECH, INC.,

                    Plaintiffs,
                                                                          C.A. No. 18-924-CFC-SRF
           v.
    AMGEN INC.,                                                                                                    0
                                                                          FILEB UNDER SEAL
                    Defendant.



                  STIPULATION AND ~ E R VACATING
                          PRETRIAL AND TRIAL DEADLINES

           WHEREAS Amgen relies on the services of Epiq Systems, Inc. ("Epiq") as

    its host for all documents produced by Genentech, Amgen, and third parties in this

    litigation;

           WHEREAS Epiq experienced a complete and total system-wide interruption

    of all services (the "Epiq outage") beginning the morning of Saturday, February 29,

    2020 (see attached Declaration of Olivia Cutler, Epiq Project Director);

           WHEREAS, as a result of the Epiq outage, Amgen has had no access to any

    production documents hosted by Epiq since the morning of February 29;

           WHEREAS the current deadline for serving Amgen' s damages expert rebuttal

    reports is March 18, 2020;

           WHEREAS the current deadline for completing damages expert discovery is

   March 27, 2020;



                        r~nu~N"FFTiiDTIE~NM'fflflA-b¼J.i.-Al,t~N~D~F~ILLE~BJ:M-ll:JrNNfflDrlr.E:'RR-,:srnE~AL:1";-_si._,_   -
Case 1:18-cv-00924-CFC-SRF Document 539 Filed 03/16/20 Page 2 of 4 PageID #: 34916




            WHEREAS the current deadline for opening Daubert motions is April I,

    2020;

            WHEREAS trial is set to begin on April 20, 2020;

            WHEREAS the Epiq outage has prevented Amgen from meeting the current

    deadlines for completing damages discovery and pre-trial exchanges;

            WHEREAS Epiq has been and remains unable to provide any definitive

    timeline regarding when its services and access to production documents will be

    restored to Amgen;

            WHEREAS Genentech is reproducing all documents to Amgen's new vendor,

    Kroll, but the reproduced documents will not be processed and available until late

    March, and once available, will not include Amgen's attorney work product that was

    developed over the course of the litigation, and would need to be at least partially

    redeveloped in the event that Epiq's systems remain offline;

            NOW THEREFORE, it is hereby stipulated and agreed by the Parties, subject

    to the approval of the Court, that:

            Genentech, Inc. and Amgen Inc. jointly request that the Court vacate the April

    20, 2020 trial date;

            Genentech, Inc. and Amgen Inc. jointly request that the Court suspend all

    interim deadlines for the parties' pretrial exchanges until a new trial date is set;




                                             2
                                                                          $1
                           CONFIDEN I IAL AND FIL:ED UNDER SEM..
Case 1:18-cv-00924-CFC-SRF Document 539 Filed 03/16/20 Page 3 of 4 PageID #: 34917




          Genentech, Inc. and Amgen Inc. hereby stipulate and agree, subject to the

    approval of the Court, that the deadline for Amgen to serve rebuttal money

    damages expert reports be reset from March 18, 2020 to the earlier of (i) 18 days

    after Epiq provides full access to its reconstituted database of production

    documents in this case and Amgen' s IT Security Department certifies that Epiq' s

    systems are safe to access; or (ii) 28 days after Genentech confirms in writing that

    its reproduction of all document productions in this case is complete and all

    production volumes have been delivered to Amgen's new vendor, Kroll; and

          Genentech, Inc. and Amgen Inc. will jointly engage the Court no later than

    April 17, 2020, to propose deadlines for all remaining pre-trial exchanges and to

    discuss a new trial date, which the parties agree will be no earlier than July 27,

    2020, to allow Amgen a reasonable opportunity to rebuild its document review

    work product if it is necessary for Amgen to rely on the reproduction of documents

    hosted by Kroll.




                                              3                       ..Ate.
                        CO;ptJFIBENTIAI:. AND FILEB UNDER SEAL
Case 1:18-cv-00924-CFC-SRF Document 539 Filed 03/16/20 Page 4 of 4 PageID #: 34918




    MCCARTER & ENGLISH, LLP                   SMITH, KA TZENSTEIN & JENKINS
                                              LLP

    Isl Daniel M Silver                       Isl   Neal C. Belgam
    Michael P. Kelly (#2295)                  Neal C. Belgam (#2721)
    Daniel M. Silver (#4758)                  Eve H. Ormerod (#5369)
    Alexandra M. Joyce (#6423)                1000 West Street, Suite 1501
    Renaissance Centre                        Wilmington, DE 19801
    405 N. King Street, 8th Floor             (302) 652-8400
    Wilmington, DE 19801                      nbelgam@skjlaw.com
    (302) 984-6300                            eormerod@skjlaw.com
    mkelly@mccarter.com
    dsilver@mccarter.com                      Attorneys for Defendant Amgen Inc.
    ajoyce@mccarter.com

    Attorneys for Plaintiff Genentech, Inc.


    Dated: March 13, 2020


          SO ORDERED this /u fl'- day of            If a.rcA..     , 2020.



                                                    United States Districtdge




                                              4
                          GQ;NFIDENTI4.L 4ND i=ILFD UNDER ~EA¼.      _.A.,,_ _
                             --....
